

	

		II

		109th CONGRESS

		2d Session

		S. 2432

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mrs. Boxer introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To designate certain public land as wilderness and

		  certain rivers as wild and scenic rivers in the State of California, to

		  designate Salmon Restoration Areas, to establish the Sacramento River National

		  Recreation Area and Ancient Bristlecone Pine Forest, and for other

		  purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the California Wild Heritage Act of

			 2006.

			(b)Table of

			 contentsThe table of

			 contents of this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Findings.

					Sec. 3. Definition of Secretary concerned.

					TITLE I—Designation of wilderness areas to be administered by the

				Bureau of Land Management and the Forest Service

					Sec. 101. Designation of wilderness.

					Sec. 102. Administration of wilderness areas.

					Sec. 103. Designation of Salmon Restoration Areas.

					Sec. 104. Designation of wilderness study areas.

					Sec. 105. Designation of potential wilderness

				areas.

					Sec. 106. Release of wilderness study areas.

					Sec. 107. King Range National Conservation Area boundary

				adjustment.

					TITLE II—Designation of wilderness areas to be managed by the

				National Park Service

					Sec. 201. Designation of wilderness areas.

					Sec. 202. Administration of wilderness areas.

					Sec. 203. Death valley boundary adjustment.

					TITLE III—Wild and scenic river designations

					Sec. 301. Designation of wild and scenic rivers.

					Sec. 302. Designation of wild and scenic rivers study

				areas.

					TITLE IV—Sacramento River National Recreation Area

					Sec. 401. Designation and management.

					TITLE V—Ancient Bristlecone Pine Forest

					Sec. 501. Designation and management.

					TITLE VI—Authorizations of appropriations

					Sec. 601. Wilderness and wild and scenic river tourism

				development.

					Sec. 602. Wilderness and wild and scenic river

				recreation.

					Sec. 603. Firefighting.

					Sec. 604. Law enforcement.

				

			2.FindingsCongress finds that—

			(1)the

			 publicly-owned land and rivers of the State of California are a wildland

			 resource of extraordinary value for current and future generations;

			(2)increasing

			 pressure from the rapidly growing population of California threatens to

			 irrevocably harm remaining wilderness areas and wild rivers;

			(3)statutory

			 protection is needed for the areas and rivers to ensure that the areas and

			 rivers remain a part of the natural heritage of the United States and continue

			 to be a source of solitude and inspiration for all people of the United

			 States;

			(4)continuation of

			 military activities (including overflights, military rotary wing environmental

			 training, military maneuvers, testing and evaluation, and other activities) is

			 compatible with the protection and proper management of the wilderness and wild

			 and scenic river resources designated by this Act;

			(5)wildfire

			 management activities necessary to protect public health and safety and private

			 property are fully allowable in wilderness areas, and the Secretary concerned

			 must be able to take any measures determined necessary to control or prevent

			 fires; and

			(6)land and rivers

			 are designated as part of the National Wilderness Preservation System and the

			 National Wild and Scenic Rivers System by this Act in order to—

				(A)preserve the

			 unique wild and natural features of the land and rivers;

				(B)protect a diverse

			 array of ecosystems, plants, animals, geologic structures, and hydrologic

			 features that represent the natural splendor of California;

				(C)protect and

			 preserve historical and cultural archaeological sites associated with ancient

			 Indian cultures and the settlement of California;

				(D)protect and

			 preserve areas that continue to be used by Indian tribes for spiritual,

			 cultural, or subsistence practices;

				(E)protect

			 watersheds, including watersheds that play an essential role in providing

			 municipal and agricultural water and power supplies;

				(F)provide

			 opportunities for compatible outdoor recreation, including horseback riding on

			 saddle and other pack stock, hunting and fishing, hiking and camping,

			 whitewater rafting, trail running, and excursions led by commercial

			 outfitters;

				(G)retain and

			 enhance opportunities for scientific research in pristine ecosystems;

			 and

				(H)promote the

			 recovery of threatened and endangered species, including salmon and

			 steelhead.

				3.Definition of

			 Secretary concernedIn this

			 Act, the term Secretary concerned means—

			(1)the Secretary of

			 Agriculture (acting through the Chief of the Forest Service), with respect to

			 National Forest System land; and

			(2)the Secretary of

			 the Interior, with respect to land managed by the Bureau of Land Management

			 (including land held for the benefit of an Indian tribe).

			IDesignation of

			 wilderness areas to be administered by the Bureau of Land Management and the

			 Forest Service

			101.Designation of

			 wildernessIn furtherance of

			 the Wilderness Act (16 U.S.C. 1131 et seq.), the

			 following public land in the State of California is designated as wilderness

			 and as components of the National Wilderness Preservation System:

				(1)Certain land in

			 the Angeles National Forest comprising approximately 3,200 acres, as generally

			 depicted on the map entitled West Fork Wilderness Area—Proposed

			 and dated May 2002, which shall be known as the West Fork

			 Wilderness.

				(2)Certain land in

			 the Angeles National Forest comprising approximately 7,680 acres, as generally

			 depicted on the map entitled Silver Mountain Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 Silver Mountain Wilderness.

				(3)Certain land in

			 the Angeles National Forest comprising approximately 56,320 acres, as generally

			 depicted on the map entitled Castaic Wilderness Area—Proposed

			 and dated May 2002, which shall be known as the Castaic

			 Wilderness.

				(4)Certain land in

			 the Angeles National Forest comprising approximately 12,160 acres, as generally

			 depicted on the map entitled Magic Mountain Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 Magic Mountain Wilderness.

				(5)Certain land in

			 the Angeles National Forest comprising approximately 27,232 acres, as generally

			 depicted on the map entitled Pleasant View Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 Pleasant View Wilderness.

				(6)Certain land in

			 the Angeles National Forest and the San Bernardino National Forest comprising

			 approximately 12,896 acres, as generally depicted on the map entitled

			 Sheep Mountain Wilderness Area Additions—Proposed and dated May

			 2002, which shall be incorporated into and managed as part of the Sheep

			 Mountain Wilderness designated by the California Wilderness Act of 1984 (Public

			 Law 98–425; 16 U.S.C. 1131 note).

				(7)Certain land in

			 the Angeles National Forest comprising approximately 14,720 acres, as generally

			 depicted on the map entitled Condor Peak Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 Condor Peak Wilderness.

				(8)Certain land in

			 the Angeles National Forest comprising approximately 2,560 acres, as generally

			 depicted on the map entitled Santa Clarita Canyons Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 Santa Clarita Canyons Wilderness.

				(9)Certain land in

			 the Cleveland National Forest comprising approximately 24,488 acres, as

			 generally depicted on the map entitled Eagle Peak Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 Eagle Peak Wilderness, except that designation by this paragraph

			 shall not preclude entry into the area by horses or pack stock.

				(10)Certain land in

			 the Cleveland National Forest comprising approximately 214 acres, as generally

			 depicted on the map entitled Pine Creek Wilderness

			 Additions—Proposed and dated December 18, 2002, which shall be

			 incorporated into and managed as part of the Pine Creek Wilderness designated

			 by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131

			 note).

				(11)Certain land in

			 the El Dorado and Humboldt-Toiyabe National Forests comprising approximately

			 22,360 acres, as generally depicted on the map entitled Caples Creek

			 Wilderness Area—Proposed and dated May 2002, which shall be known as

			 the Caples Creek Wilderness.

				(12)Certain land in

			 the El Dorado National Forest and Lake Tahoe Basin Management Unit comprising

			 approximately 19,380 acres, as generally depicted on the map entitled

			 Meiss Meadows Wilderness Area—Proposed and dated May 2002, which

			 shall be known as the Meiss Meadows Wilderness, except that

			 designation by this paragraph shall not preclude operation and maintenance of

			 the historic Forest Service Meiss Hut in existence on the date of enactment of

			 this Act in the same manner in, and degree to which, operation and maintenance

			 of the cabin occurred as of March 1, 2006.

				(13)Certain land in

			 the Humboldt-Toiyabe and Inyo National Forests comprising approximately 76,160

			 acres, as generally depicted on the map entitled Hoover Wilderness Area

			 Additions—Proposed and dated February 2006, which shall be incorporated

			 into and managed as part of the Hoover Wilderness as designated by the

			 Wilderness Act (16

			 U.S.C. 1131 et seq.), except that designation by this

			 paragraph—

					(A)shall not

			 preclude operation and maintenance of the historic Piute Cabin in existence on

			 the date of enactment of this Act, located in the western portion of the Hoover

			 Wilderness Area Additions, in the same manner in, and degree to which,

			 operation and maintenance of the cabin occurred as of March 1, 2006; and

					(B)is not intended

			 to restrict the ongoing activities of the adjacent United States Marine Corps

			 Mountain Warfare Training Center on land under agreement with the

			 Humboldt-Toiyabe National Forest.

					(14)Certain land in

			 the Inyo National Forest comprising approximately 14,800 acres, as generally

			 depicted on the map entitled Owens River Headwaters Additions to Ansel

			 Adams Wilderness Area—Proposed and dated May 2002, which shall be

			 incorporated into and managed as part of the Ansel Adams Wilderness as

			 designated by the California Wilderness Act of 1984 (Public Law 98–425; 16

			 U.S.C. 1131 note).

				(15)Certain land in

			 the Inyo National Forest and the Bishop Field Office of the Bureau of Land

			 Management comprising approximately 131,620 acres, as generally depicted on the

			 map entitled John Muir Wilderness Area Additions—Proposed and

			 dated May 2002, which shall be incorporated into and managed as part of the

			 John Muir Wilderness as designated by the Wilderness Act (16 U.S.C. 1131 et

			 seq.) and the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C.

			 1131 note).

				(16)Certain land in

			 the Inyo National Forest and the Bishop Field Office and Ridgecrest Field

			 Office of the Bureau of Land Management comprising approximately 297,000 acres,

			 as generally depicted on the map entitled White Mountains Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 White Mountains Wilderness, except that scientific research

			 conducted at the White Mountains Research Station Facilities operated by the

			 University of California shall be permitted to continue.

				(17)Certain land in

			 the Klamath National Forest comprising approximately 64,160 acres, as generally

			 depicted on the map entitled Marble Mountain Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the Marble Mountain Wilderness as designated by the

			 Wilderness Act (16

			 U.S.C. 1131 et seq.) and the California Wilderness Act of 1984

			 (Public Law 98–425; 16 U.S.C. 1131 note).

				(18)Certain land in

			 the Klamath National Forest and Rogue River National Forest comprising

			 approximately 51,600 acres, as generally depicted on the map entitled

			 Red Butte Wilderness Area Additions—Proposed and dated May 2002,

			 which shall be incorporated into and managed as part of the Red Butte

			 Wilderness as designated by the Oregon Wilderness Act of 1984 (Public Law

			 98–328; 16 U.S.C. 1131 note) and the California Wilderness Act

			 of 1984 (Public Law 98–425; 16 U.S.C. 1131 note).

				(19)Certain land in

			 the Klamath National Forest comprising approximately 19,360 acres, as generally

			 depicted on the map entitled Russian Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the Russian Wilderness as designated by the California

			 Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note).

				(20)Certain land in

			 the Lassen National Forest comprising approximately 12,000 acres, as generally

			 depicted on the map entitled Heart Lake Wilderness Area—Proposed

			 and dated May 2002, which shall be known as the Heart Lake

			 Wilderness.

				(21)Certain land in

			 the Lassen National Forest comprising approximately 4,760 acres, as generally

			 depicted on the map entitled Wild Cattle Mountain Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 Wild Cattle Mountain Wilderness.

				(22)Certain land in

			 the Lassen National Forest comprising approximately 4,280 acres, as generally

			 depicted on the map entitled Caribou Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the Caribou Wilderness as designated by the Wilderness

			 Act (16 U.S.C.

			 1131 et seq.) and the California Wilderness Act of 1984 (Public

			 Law 98–425; 16 U.S.C. 1131 note).

				(23)Certain land in

			 the Los Padres National Forest comprising approximately 11,500 acres, as

			 generally depicted on the map entitled Black Mountain Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 Black Mountain Wilderness.

				(24)Certain land in

			 the Los Padres National Forest comprising approximately 48,625 acres, as

			 generally depicted on the map entitled Dick Smith Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the Dick Smith Wilderness as designated by the

			 California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131

			 note).

				(25)Certain land in

			 the Los Padres National Forest comprising approximately 3,550 acres, as

			 generally depicted on the map entitled Garcia Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the Garcia Wilderness as designated by the Los Padres

			 Condor Range and River Protection Act (Public Law 102–301; 106 Stat.

			 242).

				(26)Certain land in

			 the Los Padres National Forest comprising approximately 9,050 acres, as

			 generally depicted on the map entitled Machesna Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the Machesna Wilderness as designated by the California

			 Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note).

				(27)Certain land in

			 the Los Padres National Forest comprising approximately 47,400 acres, as

			 generally depicted on the map entitled Matilija Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the Matilija Wilderness as designated by the Los Padres

			 Condor Range and River Protection Act (Public Law 102–301; 106 Stat.

			 242).

				(28)Certain land in

			 the Los Padres National Forest comprising approximately 64,500 acres, as

			 generally depicted on the map entitled San Rafael Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the San Rafael Wilderness as designated by Public Law

			 90–271 (82 Stat. 51), the California Wilderness Act of 1984 (Public Law 98–425;

			 16 U.S.C. 1131 note), and the Los Padres Condor Range and River Protection Act

			 (Public Law 102–301; 106 Stat. 242).

				(29)Certain land in

			 the Los Padres National Forest comprising approximately 65,000 acres, as

			 generally depicted on the map entitled Chumash Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the Chumash Wilderness as designated by the Los Padres

			 Condor Range and River Protection Act (Public Law 102–301; 106 Stat.

			 242).

				(30)Certain land in

			 the Los Padres National Forest comprising approximately 14,350 acres, as

			 generally depicted on the map entitled Sespe Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the Sespe Wilderness as designated by the Los Padres

			 Condor Range and River Protection Act (Public Law 102–301; 106 Stat.

			 242).

				(31)(A)Certain land in the

			 Mendocino National Forest comprising approximately 26,152 acres, as generally

			 depicted on the maps described in subparagraph (B), which shall be incorporated

			 into and managed as part of the Snow Mountain Wilderness as designated by the

			 California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131

			 note).

					(B)The maps referred to in subparagraph

			 (A) are—

						(i)the map entitled Skeleton

			 Glade Unit, Snow Mountain Proposed Wilderness Addition, Mendocino National

			 Forest and dated April 21, 2005;

						(ii)the map entitled Bear

			 Creek/Deafy Glade Unit, Snow Mountain Wilderness Addition, Mendocino National

			 Forest and dated April 21, 2005; and

						(iii)for the Colusa County portion,

			 the map entitled Snow Mountain Wilderness Area

			 Additions—Proposed and dated May 2002.

						(32)Certain land in

			 the Mendocino National Forest comprising approximately 10,571 acres, as

			 generally depicted on the map entitled Sanhedrin Proposed Wilderness,

			 Mendocino National Forest and dated April 21, 2005, which shall be

			 known as the Sanhedrin Wilderness.

				(33)Certain land in

			 the Mendocino National Forest and the Arcata Field Office of the Bureau of Land

			 Management comprising approximately 53,887 acres, as generally depicted on the

			 map entitled Yuki Proposed Wilderness and dated May 23, 2005,

			 which shall be known as the Yuki Wilderness.

				(34)Certain land in

			 the Plumas National Forest comprising approximately 9,000 acres, as generally

			 depicted on the map entitled Feather Falls Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 Feather Falls Wilderness.

				(35)Certain land in

			 the San Bernardino National Forest comprising approximately 7,040 acres, as

			 generally depicted on the map entitled Cahuilla Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 Cahuilla Wilderness.

				(36)Certain land in

			 the San Bernardino National Forest comprising approximately 8,320 acres, as

			 generally depicted on the map entitled South Fork San Jacinto Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 South Fork San Jacinto Wilderness.

				(37)Certain land in

			 the San Bernardino National Forest comprising approximately 8,064 acres, as

			 generally depicted on the map entitled Cucamonga Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the Cucamonga Wilderness as designated by the Wilderness

			 Act (16 U.S.C.

			 1131 et seq.) and the California Wilderness Act of 1984 (Public

			 Law 98–425; 16 U.S.C. 1131 note).

				(38)Certain land in

			 the San Bernardino National Forest and the California Desert District of the

			 Bureau of Land Management comprising approximately 17,920 acres, as generally

			 depicted on the map entitled San Gorgonio Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the San Gorgonio Wilderness as designated by the

			 Wilderness Act (16

			 U.S.C. 1131 et seq.), the California Wilderness Act of 1984

			 (Public Law 98–425; 16 U.S.C. 1131 note), and the California Desert Protection

			 Act of 1994 (16 U.S.C. 410aaa et seq.).

				(39)Certain land in

			 the San Bernardino National Forest comprising approximately 6,336 acres, as

			 generally depicted on the map entitled Sugarloaf Wilderness

			 Area—Proposed and dated June 2003, which shall be known as the

			 Sugarloaf Wilderness Area.

				(40)Certain land in

			 the Sequoia National Forest comprising approximately 11,200 acres, as generally

			 depicted on the map entitled Domeland Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the Domeland Wilderness as designated by the Wilderness

			 Act (16 U.S.C.

			 1131 et seq.), the California Wilderness Act of 1984 (Public

			 Law 98–425; 16 U.S.C. 1131 note), and the California Desert Protection Act of

			 1994 (16 U.S.C. 410aaa et seq.).

				(41)Certain land in

			 the Sequoia National Forest comprising approximately 41,280 acres, as generally

			 depicted on the map entitled Golden Trout Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the Golden Trout Wilderness as designated by the

			 Endangered American Wilderness Act of 1978 (Public Law 95–237; 16 U.S.C. 1132

			 note).

				(42)Certain land in

			 the Sequoia National Forest and the Bakersfield Field Office of the Bureau of

			 Land Management comprising approximately 48,000 acres, as generally depicted on

			 the map entitled Bright Star Wilderness Area Additions—Proposed

			 and dated May 2002, which shall be incorporated into and managed as part of the

			 Bright Star Wilderness as designated by the California Desert Protection Act of

			 1994 (16 U.S.C. 410aaa et seq.).

				(43)Certain land in

			 the Sierra National Forest comprising approximately 39,360 acres, as generally

			 depicted on the map entitled South Fork Merced Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 South Fork Merced Wilderness.

				(44)Certain land in

			 the Six Rivers National Forest comprising approximately 7,279 acres, as

			 generally depicted on the map entitled Mt. Lassic Proposed

			 Wilderness and dated June 7, 2005, which shall be known as the

			 Mt. Lassic Wilderness.

				(45)Certain land in

			 the Six Rivers National Forest comprising approximately 5,740 acres, as

			 generally depicted on the map entitled Mad River Proposed

			 Wilderness and dated June 28, 2005, which shall be known as the

			 Mad River Buttes Wilderness.

				(46)(A)Certain land in the Six

			 Rivers and Klamath National Forests comprising approximately 89,091 acres, as

			 generally depicted on the maps described in subparagraph (B), which shall be

			 incorporated into and managed as part of the Siskiyou Wilderness as designated

			 by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131

			 note).

					(B)The maps referred to in subparagraph

			 (A) are—

						(i)the map entitled Bear Basin

			 Butte Unit, Siskiyou Proposed Wilderness Additions, Six Rivers National

			 Forest and dated June 28, 2005;

						(ii)the map entitled Blue Creek

			 Unit, Siskiyou Proposed Wilderness Addition, Six Rivers National Forest

			 and dated October 28, 2004;

						(iii)the map entitled Blue

			 Ridge Unit, Siskiyou Proposed Wilderness Addition, Six Rivers National

			 Forest and dated June 28, 2005;

						(iv)the map entitled Broken Rib

			 Unit, Siskiyou Proposed Wilderness Addition, Six Rivers National Forest

			 and dated June 28, 2005;

						(v)the map entitled Wooly Bear

			 Unit, Siskiyou Proposed Wilderness Addition, Six Rivers National Forest

			 and dated June 28, 2005; and

						(vi)for the Siskiyou County portion,

			 the map entitled Siskiyou Wilderness Area Additions—Proposed and

			 dated May, 2002.

						(47)(A)Certain land in the Six

			 Rivers, Mendocino, and Shasta-Trinity National Forests and the Redding and

			 Arcata Field Offices of the Bureau of Land Management comprising approximately

			 40,166 acres, as generally depicted on the maps described in subparagraph (B),

			 which shall be incorporated into and managed as part of the Yolla Bolly-Middle

			 Eel Wilderness as designated by the Wilderness Act (16 U.S.C. 1131 et

			 seq.) and the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C.

			 1131 note).

					(B)The maps referred to in subparagraph

			 (A) are—

						(i)the map entitled Middle Fork

			 Eel, Smokehouse and Big Butte Units, Yolla Bolly—Middle Eel Proposed Wilderness

			 Addition and dated June 7, 2005; and

						(ii)for the Tehama County and Trinity

			 County portions, the map entitled Yolla Bolly—Middle Eel Wilderness Area

			 Additions– Proposed and dated May 2002.

						(48)(A)Certain land in the

			 Shasta-Trinity, Klamath, and Six Rivers National Forests comprising

			 approximately 119,955 acres, as generally depicted on the maps described in

			 subparagraph (B), which shall be incorporated into and managed as part of the

			 Trinity Alps Wilderness as designated by section 101(a)(34) of the California

			 Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note).

					(B)The maps referred to in subparagraph

			 (A) are—

						(i)the map entitled Orleans

			 Mountain Unit (Boise Creek), Trinity Alps Proposed Wilderness Addition, Six

			 Rivers National Forest and dated October 28, 2004;

						(ii)the map entitled East Fork

			 Unit, Trinity Alps Proposed Wilderness Addition, Six Rivers National

			 Forest and dated September 17, 2004;

						(iii)the map entitled Horse

			 Linto Unit, Trinity Alps Proposed Wilderness Addition, Six Rivers National

			 Forest and dated September 17, 2004;

						(iv)the map entitled Red Cap

			 Unit, Trinity Alps Proposed Wilderness Addition, Six Rivers National

			 Forest and dated June 7, 2005; and

						(v)for the Trinity and Siskiyou County

			 portions, the map entitled Trinity Alps Wilderness Area

			 Additions—Proposed and dated May 2002.

						(49)(A)Certain land in the Six

			 Rivers and Shasta-Trinity National Forests comprising approximately 11,955

			 acres, as generally depicted on the maps described in subparagraph (B), which

			 shall be known as the Underwood Wilderness.

					(B)The maps referred to in subparagraph

			 (A) are—

						(i)for the Humboldt County portion,

			 the map entitled Underwood Proposed Wilderness, Six Rivers National

			 Forest and dated June 28, 2005; and

						(ii)for the Trinity County portion,

			 the map entitled Underwood Wilderness Area–Proposed and dated

			 May 2002.

						(50)Certain land in

			 the Stanislaus National Forest comprising approximately 25,280 acres, as

			 generally depicted on the map entitled Emigrant Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the Emigrant Wilderness as designated by

			 Public Law

			 93–632 (88 Stat. 2153) and the California

			 Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note).

				(51)Certain land in

			 the Stanislaus and Humboldt-Toiyabe National Forests comprising approximately

			 35,200 acres, as generally depicted on the map entitled Carson Iceberg

			 Wilderness Area Additions—Proposed and dated May 2002, which shall be

			 incorporated into and managed as part of the Carson Iceberg Wilderness as

			 designated by the California Wilderness Act of 1984 (Public Law 98–425; 16

			 U.S.C. 1131 note).

				(52)Certain land in

			 the Tahoe National Forest comprising approximately 12,160 acres, as generally

			 depicted on the map entitled Black Oak Wilderness Area—Proposed

			 and dated May 2002, which shall be known as the Black Oak

			 Wilderness, except that designation by this paragraph shall not

			 interfere with the operation of the Western States Endurance Run and the

			 Western States Trail Ride (Tevis Cup) in the same manner in, and degree to

			 which, those events occurred as of March 1, 2006.

				(53)Certain land in

			 the Tahoe National Forest comprising approximately 2,880 acres, as generally

			 depicted on the map entitled Duncan Canyon Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 Duncan Canyon Wilderness, except that designation by this

			 paragraph shall not interfere with the operation of the Western States

			 Endurance Run and the Western States Trail Ride (Tevis Cup) in the same manner

			 in, and degree to which, those events occurred as of March 1, 2006.

				(54)Certain land in

			 the Tahoe National Forest comprising approximately 20,480 acres, as generally

			 depicted on the map entitled North Fork American Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 North Fork American Wilderness.

				(55)Certain land in

			 the Tahoe National Forest comprising approximately 4,480 acres, as generally

			 depicted on the map entitled Granite Chief Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the Granite Chief Wilderness as designated by the

			 California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note),

			 except that designation by this paragraph shall not interfere with the

			 operation of the Western States Endurance Run and the Western States Trail Ride

			 (Tevis Cup) in the same manner in, and degree to which, those events occurred

			 as of March 1, 2006, and pursuant to the April 13, 1988, determination of the

			 Chief of the Forest Service.

				(56)Certain land in

			 the Tahoe National Forest comprising approximately 16,350 acres, as generally

			 depicted on the map entitled Castle Peak Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 Castle Peak Wilderness.

				(57)Certain land in

			 the Tahoe National Forest comprising approximately 17,280 acres, as generally

			 depicted on the map entitled Grouse Lakes Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 Grouse Lakes Wilderness.

				(58)Certain land in

			 the Bishop Field Office of the Bureau of Land Management and the Inyo National

			 Forest comprising approximately 17,920 acres, as generally depicted on the map

			 entitled Granite Mountain Wilderness Area—Proposed and dated May

			 2002, which shall be known as the Granite Mountain

			 Wilderness.

				(59)Certain land in

			 the Bakersfield Field Office of the Bureau of Land Management comprising

			 approximately 24,680 acres, as generally depicted on the map entitled

			 Caliente Mountain Wilderness Area—Proposed and dated May 2002,

			 which shall be known as the Caliente Mountain Wilderness.

				(60)Certain land in

			 the California Desert District of the Bureau of Land Management comprising

			 approximately 6,508 acres, as generally depicted on the map entitled

			 Carrizo Gorge Wilderness Area Additions—Proposed and dated May

			 2002, which shall be incorporated into and managed as part of the Carrizo Gorge

			 Wilderness as designated by the California Desert Protection Act of 1994 (16

			 U.S.C. 410aaa et seq.).

				(61)Certain land in

			 the California Desert District of the Bureau of Land Management comprising

			 approximately 6,518 acres, as generally depicted on the map entitled

			 Sawtooth Mountains Wilderness Area Additions—Proposed and dated

			 May 2002, which shall be incorporated into and managed as part of the Sawtooth

			 Mountains Wilderness as designated by the California Desert Protection Act of

			 1994 (16 U.S.C. 410aaa et seq.).

				(62)Certain land in

			 the California Desert District of the Bureau of Land Management and the

			 Cleveland National Forest comprising approximately 7,604 acres, as generally

			 depicted on the map entitled Hauser Wilderness Area

			 Additions—Proposed and dated May 2002, which shall be incorporated into

			 and managed as part of the Hauser Wilderness as designated by the California

			 Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note).

				(63)Certain land in

			 the California Desert District of the Bureau of Land Management comprising

			 approximately 1,920 acres, as generally depicted on the map entitled

			 Bighorn Mountain Wilderness Area Additions—Proposed and dated

			 May 2002, which shall be incorporated into and managed as part of the Bighorn

			 Mountain Wilderness as designated by the California Desert Protection Act of

			 1994 (16 U.S.C. 410aaa et seq.).

				(64)Certain land in

			 the California Desert District of the Bureau of Land Management comprising

			 approximately 83,880 acres, as generally depicted on the map entitled

			 Avawatz Mountains Wilderness—Proposed and dated February 2005,

			 which shall be known as the Avawatz Mountains Wilderness.

				(65)Certain land in

			 the California Desert District of the Bureau of Land Management comprising

			 approximately 92,750 acres, as generally depicted on the map entitled

			 Cady Mountains Wilderness—Proposed and dated June 2003, which

			 shall be known as the Cady Mountains Wilderness.

				(66)Certain land in

			 the California Desert District of the Bureau of Land Management comprising

			 approximately 82,880 acres, as generally depicted on the map entitled

			 Soda Mountains Wilderness—Proposed and dated February 2005,

			 which shall be known as the Soda Mountains Wilderness.

				(67)Certain land in

			 the California Desert District of the Bureau of Land Management comprising

			 approximately 41,400 acres, as generally depicted on the map entitled

			 Kingston Range Wilderness Area Additions—Proposed and dated June

			 2003, which shall be incorporated into and managed as part of the Kingston

			 Range Wilderness as designated by the California Desert Protection Act of 1994

			 (16 U.S.C. 410aaa et seq.).

				(68)Certain land in

			 the Alturas Field Office of the Bureau of Land Management comprising

			 approximately 6,600 acres, as generally depicted on the map entitled Pit

			 River Wilderness Area—Proposed and dated May 2002, which shall be known

			 as the Pit River Wilderness.

				(69)(A)Certain land

			 administered by the Bureau of Land Management in Lake and Yolo Counties,

			 California, comprising approximately 37,499 acres, as generally depicted on the

			 maps described in subparagraph (B), which shall be known as the Cache

			 Creek Wilderness.

					(B)The maps referred to in subparagraph

			 (A) are—

						(i)for the Lake County portion, the

			 map entitled Cache Creek Wilderness Area and dated June 16,

			 2005; and

						(ii)for the Yolo County portion, the

			 map entitled Cache Creek Wilderness Area—Proposed and dated May

			 2002.

						(70)Certain land in

			 the Ukiah Field Office of the Bureau of Land Management comprising

			 approximately 10,880 acres, as generally depicted on the map entitled

			 Blue Ridge Wilderness Area—Proposed and dated May 2002, which

			 shall be known as the Blue Ridge Wilderness.

				(71)Certain land

			 administered by the Bureau of Land Management in Napa County, California,

			 comprising approximately 6,350 acres, as generally depicted on the map entitled

			 Cedar Roughs Wilderness Area and dated September 27, 2004, which

			 shall be known as the Cedar Roughs Wilderness.

				(72)(A)Certain land

			 administered by the Bureau of Land Management in Humboldt and Mendocino

			 Counties, California, comprising approximately 42,585 acres, as generally

			 depicted on the map entitled King Range Wilderness and dated

			 November 12, 2004, which shall be known as the King Range

			 Wilderness.

					(B)With respect to the wilderness

			 designated by subparagraph (A), in the case of a conflict between this Act and

			 Public Law 91–476 (16 U.S.C. 460y et seq.), the more restrictive provision

			 shall apply.

					(73)Certain land

			 administered by the Bureau of Land Management in Mendocino County, California,

			 comprising approximately 12,915 acres, as generally depicted on the map

			 entitled, South Fork Eel River Wilderness Area and Elkhorn Ridge

			 Potential Wilderness and dated June 16, 2005, which shall be known as

			 the South Fork Eel River Wilderness.

				(74)(A)All federally-owned

			 rocks, islets, and island (whether named or unnamed and surveyed or unsurveyed)

			 that are located—

						(i)not more than 3 geographic miles

			 off the coast of the King Range National Conservation Area; and

						(ii)above mean high tide.

						(B)With respect to the wilderness

			 designated by subparagraph (A), in the case of a conflict between this title

			 and Proclamation No. 7264 (65 Fed. Reg. 2821; relating to establishment of the

			 California Coastal National Monument), the more restrictive provision shall

			 apply.

					102.Administration

			 of wilderness areas

				(a)ManagementSubject

			 to valid existing rights, each area designated as wilderness by this title

			 shall be administered by the Secretary concerned, except that—

					(1)any reference in

			 an Act referred to in this title to the effective date of the Act shall be

			 considered to be a reference to the date of enactment of this Act; and

					(2)any reference in

			 an Act referred to in this title to the Secretary of Agriculture shall be

			 considered to be a reference to the Secretary concerned.

					(b)Map and legal

			 description

					(1)In

			 generalAs soon as practicable after the date of enactment of

			 this Act, the Secretary concerned shall file a map and a legal description of

			 each wilderness area designated by this title with—

						(A)the Committee on

			 Energy and Natural Resources of the Senate; and

						(B)the Committee on

			 Resources of the House of Representatives.

						(2)Force of

			 lawA map and legal description filed under paragraph (1) shall

			 have the same force and effect as if included in this title, except that the

			 Secretary concerned may correct errors in the map and legal description.

					(3)Public

			 availabilityEach map and legal description filed under paragraph

			 (1) shall be made available for public inspection in the appropriate Office of

			 the Secretary concerned.

					(c)Wilderness

			 character

					(1)In

			 generalIn accordance with section 4(b) of the Wilderness Act (16

			 U.S.C. 1133(b)), the Secretary concerned administering any area designated as

			 wilderness by this title shall be responsible for preserving the wilderness

			 character of the area.

					(2)RegulationsAll

			 activities in a wilderness area designated by this title shall be subject to

			 regulations the Secretary concerned determines necessary to carry out this

			 title.

					(d)Fire management

			 activities

					(1)In

			 generalThe Secretary concerned may take such measures in a

			 wilderness area designated by this Act as are necessary to control and prevent

			 fire, insects, and diseases, as provided in section 4(d)(1) of the Wilderness

			 Act (16 U.S.C. 1133(d)(1)) and in accordance with the guidelines contained in

			 the Report of the Committee on Interior and Insular Affairs (H. Report 98–40)

			 to accompany the California Wilderness Act of 1984 (Public Law 98–425; 16

			 U.S.C. 1131 note).

					(2)Inhabited

			 areasIf a wilderness area is adjacent to or in close proximity

			 to an inhabited area, the Secretary concerned may take appropriate measures to

			 control and prevent fire through Federal, State, or local agencies and

			 jurisdictions.

					(3)MeasuresMeasures

			 under this subsection may include the use of mechanized and motorized equipment

			 for fire suppression (including aircraft and fire retardant drops) if necessary

			 to protect public health or residential or commercial structures.

					(4)ReviewNot

			 later than 1 year after the date of enactment of this Act, the Secretary

			 concerned shall review policies in effect on the date of enactment of this Act

			 to ensure that authorized approval procedures for any such measures permit a

			 timely and efficient response in case of fires requiring suppression activities

			 in a wilderness area designated by this Act.

					(5)Delegation

						(A)Federal

			 agenciesIf a wilderness area is near an inhabited area, the

			 Secretary concerned shall consider delegating the authority to approve such

			 fire suppression measures to the Forest Supervisor, or the Bureau of Land

			 Management District Manager or field manager, if the fire hazard and risk are

			 extreme.

						(B)State or local

			 agenciesThe Secretary concerned may review, and if appropriate,

			 delegate by written agreement primary fire fighting authority and related

			 public safety activities to an appropriate State or local agency.

						(e)Access to

			 private property

					(1)In

			 generalThe Secretary concerned shall provide any owner of

			 private property within the boundary of a wilderness area designated by this

			 title adequate access to the property to ensure the reasonable use and

			 enjoyment of the property by the owner.

					(2)King range

			 wilderness

						(A)In

			 generalSubject to subparagraph (B), within the wilderness

			 designated by section 101(72), the access route depicted on the map for private

			 landowners shall be available for invitees of the private landowners.

						(B)LimitationSubparagraph

			 (A) does not require the Secretary concerned to provide any access to the

			 landowners or invitees beyond the access that would be available if the

			 wilderness had not been designated.

						(f)Management of

			 private propertyNothing in this title enlarges or diminishes the

			 private property rights of non-Federal landowners with respect to property

			 within the boundaries of a wilderness area designated by this title.

				(g)Incorporation

			 of private land and interestsAny land within the boundary of a

			 wilderness area designated by this title that is acquired by the Federal

			 Government shall—

					(1)become part of

			 the wilderness area in which the land is located; and

					(2)be managed in

			 accordance with this Act, the Wilderness Act (16 U.S.C. 1131 et seq.), and any

			 other applicable law.

					(h)WithdrawalSubject

			 to valid rights in existence on the date of enactment of this Act, the Federal

			 land designated as wilderness by this title is withdrawn from all forms

			 of—

					(1)entry,

			 appropriation, or disposal under the public land laws;

					(2)location, entry,

			 and patent under the mining laws; and

					(3)disposition under

			 all laws pertaining to mineral and geothermal leasing or mineral

			 materials.

					(i)Hydrologic,

			 meteorologic, and climatological devices, facilities, and associated

			 equipmentNothing in this title—

					(1)prevents the

			 installation and maintenance of hydrologic, meteorologic, or climatological

			 devices or facilities and communication equipment associated with such devices,

			 or any combination of the devices or equipment, or limited motorized access to

			 such facilities when nonmotorized access means are not reasonably available or

			 when time is of the essence, if the facilities or access are essential to flood

			 warning, flood control, water supply forecasting, or reservoir operation

			 purposes; or

					(2)precludes or

			 restricts the use of utility helicopters for inspection or surveillance of

			 utility facilities in the vicinity of a wilderness area designated by this

			 title.

					(j)Military

			 activitiesNothing in this title precludes or restricts low level

			 overflights of military aircraft and air vehicles, military rotary wing

			 environmental training, testing, and evaluation, the designation of new units

			 of special use airspace, or the use or establishment of military flight

			 training routes over a wilderness area designated by this title.

				(k)HorsesNothing

			 in this title precludes horseback riding in, or the entry of recreational

			 saddle or pack stock into, a wilderness area designated by this title.

				(l)Livestock

			 grazingGrazing of livestock and maintenance of previously

			 existing facilities that are directly related to permitted livestock grazing

			 activities in a wilderness area designated by this title, if established before

			 the date of enactment of this Act, shall be permitted to continue as provided

			 in section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)) and section 108

			 of Public Law 96–560 (16 U.S.C. 1133 note).

				(m)Fish and

			 wildlifeNothing in this title affects—

					(1)hunting and

			 fishing, under applicable Federal and State laws (including regulations),

			 within the boundaries of a wilderness area designated by this title; or

					(2)the jurisdiction

			 or responsibilities of the State of California with respect to wildlife and

			 fish on public land in the State, as provided in section 4(d)(7) of the

			 Wilderness Act (16 U.S.C. 1133(d)(7)).

					(n)Wildlife

			 managementIn furtherance of the purposes and principles of

			 management activities under the Wilderness Act (16 U.S.C. 1131 et seq.), activities

			 to maintain or restore fish and wildlife populations and the habitats to

			 support those populations may be carried out within a wilderness area

			 designated by this title, if consistent with applicable wilderness management

			 plans, in accordance with appropriate policies and guidelines.

				(o)Law enforcement

			 activitiesNothing in this title precludes or otherwise affects

			 border operations or other law enforcement activities by the Bureau of

			 Citizenship and Immigration Services, the Drug Enforcement Administration, the

			 Directorate for Border and Transportation Security, or other Federal, State,

			 and local law enforcement agencies within a wilderness area designated by this

			 title.

				(p)Native American

			 uses and interests

					(1)In

			 generalIn recognition of the past use of wilderness areas

			 designated under this title by Indian people for traditional cultural and

			 religious purposes, the Secretary concerned shall ensure access to those

			 wilderness areas by Indian people for those traditional cultural and religious

			 purposes.

					(2)Temporary

			 closure

						(A)In

			 generalIn carrying out this section, the Secretary concerned, on

			 the request of an Indian tribe or Indian religious community, shall temporarily

			 close to the general public use of 1 or more specific portions of a wilderness

			 area designated by this title in order to protect the privacy of traditional

			 cultural and religious activities in the areas by Indian people.

						(B)Smallest

			 practicable areaAny such closure shall be made to affect the

			 smallest practicable area for the minimum period necessary for those

			 purposes.

						(C)AdministrationThe

			 access shall be consistent with

			 Public Law

			 95–341 (commonly known as the American Indian Religious

			 Freedom Act) (42 U.S.C. 1996) and the Wilderness

			 Act (16 U.S.C.

			 1131 et seq.).

						(q)Commercial

			 outfittersA commercial outfitter may use a wilderness area

			 designated by this title consistent with this Act and section 4(d)(5) of the

			 Wilderness Act (16 U.S.C. 1133(d)(5)).

				(r)No buffer

			 zones

					(1)In

			 generalIt is the sense of Congress that the designation of a

			 wilderness area in the State of California by this title should not lead to the

			 creation of a protective perimeter or buffer zone around the wilderness

			 area.

					(2)Nonwilderness

			 activities or usesThe fact that a nonwilderness activity or use

			 can be seen or heard from an area within a wilderness shall not, of itself,

			 preclude the activity or use up to the boundary of the wilderness area.

					(s)Water resources

			 projectsNothing in this title precludes relicensing of,

			 assistance to, or operation and maintenance of, a development below or above a

			 wilderness area designated by this title, or on any stream tributary of the

			 wilderness area, that will not invade the area or unreasonably diminish the

			 existing wilderness, scenic, recreational, and fish and wildlife values present

			 in the area as of the date of enactment of this Act.

				103.Designation of

			 Salmon Restoration Areas

				(a)FindingsCongress

			 finds that—

					(1)once magnificent

			 salmon and steelhead runs throughout the State of California have generally

			 experienced severe declines resulting in the listing of those salmon and

			 steelhead as threatened and endangered species under both Federal and State

			 law;

					(2)economically

			 important commercial, recreational, and tribal salmon and steelhead fisheries

			 have collapsed in many parts of the State leading to economic crises for many

			 fishing-dependent communities;

					(3)salmon and

			 steelhead are essential to the spiritual and cultural practices of many Indian

			 tribes in California and those Indian tribes have suffered as a result of the

			 decline in salmon and steelhead runs throughout the State;

					(4)habitat

			 protection is an essential component in the recovery of endangered salmon and

			 steelhead to sustainable, harvestable levels; and

					(5)certain pristine

			 areas in the State warrant special protection because the areas offer vital,

			 irreplaceable habitat for salmon and steelhead.

					(b)Salmon

			 Restoration AreasThe following public land in the State of

			 California is designated as Salmon Restoration Areas:

					(1)Certain land in

			 the Shasta-Trinity National Forest comprising approximately 24,267 acres, as

			 generally depicted on the map entitled Chinquapin Salmon Restoration

			 Area—Proposed and dated May 2002, which shall be known as the

			 Chinquapin Salmon Restoration Area.

					(2)Certain land in

			 the Shasta-Trinity National Forest comprising approximately 28,400 acres, as

			 generally depicted on the map entitled Pattison Salmon Restoration

			 Area—Proposed and dated May 2002, which shall be known as the

			 Pattison Salmon Restoration Area.

					(3)Certain land in

			 the Shasta-Trinity National Forest comprising approximately 22,000 acres, as

			 generally depicted on the map entitled South Fork Trinity Salmon

			 Restoration Area—Proposed and dated May 2002, which shall be known as

			 the South Fork Trinity Salmon Restoration Area.

					(c)Management

					(1)ReviewThe

			 Secretary concerned shall review the Salmon Restoration Areas designated under

			 subsection (b) to determine the suitability of the Areas for designation as

			 wilderness.

					(2)ManagementUntil

			 Congress acts on the suitability of the Areas for wilderness, the Areas shall

			 be managed to promote the restoration of self-sustaining salmon and steelhead

			 populations.

					(3)ReportNot

			 later than 3 years after the date of enactment of this Act, the Secretary

			 concerned shall submit to the President, and the President shall submit to

			 Congress, a report describing the results of the review conducted under

			 paragraph (1).

					(4)AdministrationSubject

			 to valid existing rights, the Salmon Restoration Areas designated by this

			 section shall be administered by the Secretary concerned so as to maintain the

			 wilderness character of the Areas in existence on the date of enactment of this

			 Act and potential for inclusion in the National Wilderness Preservation

			 System.

					(5)Motorized

			 equipmentThe use of mechanized transport or motorized equipment

			 in the Areas shall be based on the selection of the minimum tool or

			 administrative practice necessary to accomplish the purpose of maximum salmon

			 habitat protection with the least quantity of adverse impact on wilderness

			 character and resources.

					104.Designation of

			 wilderness study areas

				(a)In

			 generalIn furtherance of the Wilderness Act (16 U.S.C. 1131 et

			 seq.), the following public land in the State of California is designated as

			 wilderness study areas and shall be reviewed by the Secretary concerned as to

			 the suitability of the land for preservation as wilderness:

					(1)Certain land in

			 the Shasta-Trinity National Forest comprising approximately 35,000 acres, as

			 generally depicted on the map entitled Girard Ridge Wilderness Study

			 Area—Proposed and dated May 2002, which shall be known as the

			 Girard Ridge Wilderness Study Area.

					(2)Certain land in

			 the Lassen National Forest comprising approximately 48,000 acres, as generally

			 depicted on the map entitled Ishi Wilderness Additions Wilderness Study

			 Area—Proposed and dated May 2002, which shall be known as the

			 Ishi Additions Wilderness Study Area.

					(b)Report

					(1)In

			 generalThe Secretary

			 concerned shall submit to the President a report describing the review carried

			 out under subsection (a).

					(2)RecommendationAfter receiving the report under paragraph

			 (1) and not later than 3 years after the date of enactment of this Act, the

			 President shall submit to Congress a recommendation regarding designating the

			 wilderness study areas designated by subsection (a) as wilderness.

					(c)AdministrationSubject

			 to valid existing rights, the wilderness study areas designated by this section

			 shall be administered by the Secretary concerned so as to maintain the

			 wilderness character of the areas in existence on the date of enactment of this

			 Act and potential for inclusion in the National Wilderness Preservation

			 System.

				105.Designation of

			 potential wilderness areas

				(a)In

			 generalIn furtherance of the Wilderness Act (16 U.S.C. 1131 et

			 seq.), the following public land in the State of California is designated as

			 potential wilderness areas:

					(1)Certain land in

			 the Arcata Field Office of the Bureau of Land Management comprising

			 approximately 11,271 acres, as generally depicted on the map entitled

			 South Fork Eel River Wilderness Area and Elkhorn Ridge Potential

			 Wilderness and dated June 16, 2005, which shall be known as the

			 Elkhorn Ridge Potential Wilderness Area.

					(2)Certain land in

			 the Ukiah Field Office of the Bureau of Land Management comprising

			 approximately 8,566 acres, as generally depicted on the map entitled

			 Payne Ranch Potential Wilderness Addition to Cache Creek Wilderness

			 Area—Proposed and dated May 2002, which shall be known as the

			 Payne Ranch Proposed Wilderness Addition to the Cache Creek

			 Wilderness Area as designated by this Act.

					(b)AdministrationExcept

			 as otherwise provided in this section and subject to valid existing rights, the

			 potential wilderness areas designated by this section shall be administered by

			 the Secretary concerned as wilderness until such time as the areas are

			 designated as wilderness areas.

				(c)Ecological

			 restorationFor purposes of ecological restoration (including the

			 elimination of non-native species, road removal, repair of skid tracks, and

			 other actions necessary to restore the natural ecosystems in potential

			 wilderness areas designated by this section ), the Secretary concerned may use

			 motorized equipment and mechanized transport within the areas until such time

			 as the potential wilderness areas are designated as wilderness.

				(d)Wilderness

			 designationThe potential wilderness areas designated by this

			 section shall be designated wilderness on the earlier of—

					(1)the removal of

			 conditions incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.) and

			 publication by the Secretary concerned in the Federal Register of notice of the

			 removal; or

					(2)the date that is

			 5 years after the date of enactment of this Act.

					(e)Authorization

			 of appropriationsThere is authorized to be appropriated to the

			 Secretary concerned to carry out the ecological restoration under subsection

			 (c) $5,000,000 for each of fiscal years 2007 through 2011.

				106.Release of

			 wilderness study areas

				(a)FindingCongress

			 finds that, for purposes of section 603 of the Federal Land Policy and

			 Management Act of 1976 (43 U.S.C. 1782), any portion of a wilderness study area

			 described in subsection (b) that is not designated as wilderness by this Act,

			 or an Act enacted before the date of enactment of this Act, has been adequately

			 studied for wilderness.

				(b)Description of

			 study areasThe study areas referred to in subsection (a)

			 are—

					(1)the King Range

			 Wilderness Study Area;

					(2)the Chemise

			 Mountain Instant Study Area;

					(3)the Red Mountain

			 Wilderness Study Area;

					(4)the Cedar Roughs

			 Wilderness Study Area; and

					(5)those portions of

			 the Rocky Creek/Cache Creek Wilderness Study Area in Lake County, California

			 that are not in sec. 22, T. 12 N., R. 5 W., of the Mount Diablo

			 Meridian.

					(c)ReleaseAny

			 portion of a wilderness study area described in subsection (b) that is not

			 designated as wilderness by this Act or an Act enacted before the date of

			 enactment of this Act shall not be subject to section 603(c) of the Federal

			 Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).

				107.King Range

			 National Conservation Area boundary adjustmentSection 9 of Public Law 91–476 (16 U.S.C.

			 460y–8) is amended by adding at the end the following:

				

					(d)Boundary

				adjustmentIn addition to the land described in subsections (a)

				and (c), the land identified as the King Range National Conservation Area

				Additions on the map entitled King Range Wilderness and dated

				November 12, 2004, is included in the survey and investigation area referred to

				in the first

				section.

					.

			IIDesignation of

			 wilderness areas to be managed by the National Park Service

			201.Designation of

			 wilderness areasIn accordance

			 with the Wilderness Act (16 U.S.C. 1131 et seq.), the

			 following areas in the State of California are designated as wilderness areas

			 and as components of the National Wilderness Preservation System:

				(1)Certain land in

			 Joshua Tree National Park, comprising approximately 36,672 acres, as generally

			 depicted on the map entitled Joshua Tree National Park Wilderness Area

			 Additions—Proposed and dated May 2002, and which is incorporated in and

			 shall be deemed to be a part of the Joshua Tree National Park Wilderness, as

			 designated by Public Law 94–567 (90 Stat. 2692) and the California Desert

			 Protection Act of 1994 (16 U.S.C. 410aaa note; Public Law 103–433).

				(2)Certain land in

			 Lassen Volcanic National Park, comprising approximately 26,366 acres, as

			 generally depicted on the map entitled Lassen Volcanic National Park

			 Wilderness Area Additions—Proposed and dated May 2002, and which is

			 incorporated in and shall be deemed to be a part of the Lassen Volcanic

			 National Park Wilderness, as designated by

			 Public Law

			 92–510 (86 Stat. 918).

				(3)(A)Except as provided in

			 subparagraphs (B) and (C), certain land in Sequoia-Kings Canyon National Park,

			 comprising approximately 68,480 acres, as generally depicted on the map

			 entitled Mineral King Wilderness Area—Proposed and dated May

			 2002, and which shall be known as the John Krebs

			 Wilderness.

					(B)The designation in subparagraph (A)

			 does not preclude operation and maintenance of the existing Hockett Meadow

			 Cabin and Quinn Patrol Cabin in the same manner and degree in which operation

			 and maintenance of those cabins were occurring on the day before the date of

			 enactment of this Act.

					(C)Nothing in this paragraph prohibits

			 the periodic maintenance, as permitted by the National Park Service as of the

			 date of enactment of this Act, of the small check dams on Lower Franklin,

			 Crystal, Upper Monarch, and Eagle Lakes.

					(4)Land transferred

			 to Death Valley National Park in section 203 and additional land in Death

			 Valley National Park, which together comprise approximately 70,580 acres as

			 generally depicted on the map entitled Death Valley National Park

			 Wilderness Area Additions—Proposed and dated February 2005, and which

			 are incorporated in and shall be deemed to be a part of the Death Valley

			 National Park Wilderness, as designated by

			 the California

			 Desert Protection Act of 1994 (16 U.S.C. 410aaa note; Public Law

			 103–433).

				202.Administration

			 of wilderness areas

				(a)In

			 generalSubject to valid existing rights, the wilderness areas

			 designated by this Act shall be administered by the Secretary concerned in

			 accordance with the provisions of the Wilderness Act (16 U.S.C. 1131 et

			 seq.) governing areas designated by that Act as wilderness, except that any

			 reference in such provisions to the effective date of that Act (or any similar

			 reference) shall be considered to be a reference to the date of enactment of

			 this Act.

				(b)Map and legal

			 description

					(1)In

			 generalAs soon as practicable, but not later than 3 years after

			 enactment of this Act, the Secretary shall file a map and a legal description

			 of each wilderness area designated by this title with the Committee on Energy

			 and Natural Resources of the Senate and the Committee on Resources of the House

			 of Representatives.

					(2)EffectEach

			 map and legal description filed under paragraph (1) shall have the same force

			 and effect as if included in this Act, except that the Secretary may correct

			 any clerical and typographical errors in the legal descriptions and

			 maps.

					(3)AvailabilityCopies

			 of the maps and legal descriptions shall be on file and available for public

			 inspection in the Office of the Secretary concerned.

					(c)Wilderness

			 character

					(1)In

			 generalAs provided in section 4(b) of the Wilderness Act (16

			 U.S.C. 1133(b)), the Secretary administering any area designated as wilderness

			 by this Act shall be responsible for preserving the wilderness character of the

			 area.

					(2)RegulationsAll

			 activities in the areas designated by this Act shall be subject to such

			 regulations as the Secretary concerned considers to be necessary to carry out

			 this Act.

					203.Death valley

			 boundary adjustment

				(a)In

			 generalThe boundary of Death Valley National Park is revised to

			 include the land designated as the Boundary Adjustment Area as depicted on the

			 map entitled “Boundary Adjustment Map” and dated February 2005.

				(b)Transfer and

			 administration of land

					(1)In

			 generalThe Secretary concerned shall transfer administrative

			 jurisdiction of the land of the Bureau of Land Management within the Boundary

			 Adjustment Area to the National Park Service.

					(2)AdministrationThe

			 Secretary concerned shall administer the land the administrative jurisdiction

			 of which is transferred under this section as part of the Death Valley National

			 Park in accordance with applicable laws and regulations.

					(c)Military

			 operations at Fort IrwinNothing in this section alters any

			 authority of the Secretary of the Army to conduct military operations at Fort

			 Irwin and the National Training Center that are authorized under any other

			 provision of law.

				IIIWild and scenic

			 river designations

			301.Designation of

			 wild and scenic rivers

				(a)In

			 generalIn order to preserve and protect for present and future

			 generations the outstanding scenic, natural, wildlife, fishery, recreational,

			 scientific, historical, and ecological values of the following rivers in the

			 State of California, section 3(a) of the Wild and Scenic Rivers Act

			 (16 U.S.C.

			 1274(a)) is amended—

					(1)by designating

			 the last undesignated paragraph (relating to White Salmon River, Washington) as

			 paragraph (167); and

					(2)by adding at the

			 end the following:

						

							(168)Black butte river,

				californiaThe 2 miles of Black Butte River from the confluence

				of Estell and Sheep Creeks to Spanish Creek confluence, as a scenic river. The

				18.5 miles of Black Butte River from Spanish Creek confluence to Jumpoff Creek

				confluence, as a wild river. The 3.5 miles of Black Butte River from Jumpoff

				Creek confluence to confluence with Middle Eel River, as a scenic river. The 5

				miles of Cold Creek from Plaskett Creek confluence to confluence with Black

				Butte River, as a wild river: Provided, That not

				later than 18 months after the date of enactment of this paragraph, the

				Secretary shall prepare a fire management plan and a report on the cultural and

				historical resources within the river designations in this paragraph, submit

				the report to Congress, and provide a copy of the report to the Mendocino

				County Board of Supervisors.

							(169)Buckhorn creek,

				californiaThe 4.25 miles of Buckhorn Creek from the source to

				Lower Buckhorn Campground, as a wild river. The .25 miles of Buckhorn Creek

				from Lower Buckhorn Campground to the confluence with Indian Creek, as a scenic

				river.

							(170)Cedar creek,

				californiaThe 4-mile segment from Inaja Reservation boundary to

				0.125 miles upstream of Cedar Creek Road crossing, as a wild river. The 0.25

				miles from 0.125 miles upstream of Cedar Creek Road crossing to 0.125 miles

				downstream of Cedar Creek Road crossing, as a scenic river. The 1.75 miles from

				0.125 miles downstream of Cedar Creek Road to the private property boundary in

				sec. 1, T. 14 S., R. 2 E., at Cedar Creek Falls, as a wild river.

							(171)Clavey river,

				californiaThe 5-mile segment of the Lily Creek tributary from

				the Emigrant Wilderness boundary to a point 0.1 mile downstream of an unnamed

				tributary at the lower end of Coffin Hollow, as a wild river. The 2-mile

				segment of the Lily Creek tributary from a point 0.1 mile downstream of an

				unnamed tributary at the lower end of Coffin Hollow to its confluence with Bell

				Creek, as a scenic river. The 6-mile segment of the Bell Creek tributary from

				the Emigrant Wilderness boundary to its confluence with Lily Creek, as a wild

				river, except the 1.0-mile segment beginning a point 500 feet upstream from the

				Crabtree trail bridge shall be administered as a scenic river. The 10.4-mile

				segment of the Clavey River from the confluence of Bell Creek with Lily Creek

				to a point at which the eastern boundary of the river corridor intersects with

				the Mi-Wok and Groveland Ranger districts boundary, as a scenic river. The

				3.2-mile segment of the Clavey River from the Mi-Wok and Groveland Ranger

				districts boundary to 0.25 mile upstream of the Cottonwood Road, (Forest Route

				14) crossing, as a wild river. The 1.75-mile segment of the Clavey River from

				0.25 mile upstream of the Cottonwood Road to 1.5 mile below it, as a scenic

				river. The 6.6-mile segment of the Clavey River from 1.5 mile downstream of the

				Cottonwood Road to 0.25 mile upstream of Forest Road 1 N. 01, as wild river.

				The 2-mile segment of the Clavey River from 0.25 mile above Forest Road 1 N.

				01, crossing to 1.75 miles downstream, as a scenic river. The 7.0-mile segment

				of the Clavey River from 1.75 miles downstream from the Forest Road 1 N. 01

				crossing to the confluence with the Tuolumne River, as a wild river. The 2-mile

				segment of the Bourland Creek tributary from its origin to the western boundary

				of Bourland Research Natural Area, as a wild river. The 10.3-mile segment of

				the Bourland Creek tributary from the western boundary of Bourland Research

				Natural Area to its confluence with Reynolds Creek, as a recreational

				river.

							(172)Cottonwood creek,

				californiaThe 18.1 miles from spring source in sec. 27, T. 4 S.,

				R. 34 E., to the confluence with unnamed tributary directly east of Peak 6887T

				near the center of sec. 2, T. 6 S., R. 36 E., as a wild river. The 3.8 miles

				from the unnamed tributary confluence near the center of sec. 2, T. 6 S., R. 36

				E., to the northern boundary of sec. 5, T. 6 S., R. 37 E., as a scenic

				river.

							(173)Deep creek,

				californiaThe 6.5-mile segment from 0.125 mile downstream of the

				Rainbow Dam site in sec. 33, T. 2 N., R. 2 W., to 0.25 miles upstream of the

				Road 3 N. 34 crossing, as a wild river. The 2.5-mile segment from 0.25 miles

				downstream of the Road 3 N. 34 crossing to 0.25 miles upstream of the Trail 2

				W. 01 crossing, as a wild river. The 10-mile segment from 0.25 miles downstream

				of the Trail 2 W. 01 crossing to the upper limit of the Mojave dam flood zone

				in sec. 17, T. 3 N., R. 3 W., as a wild river. The 3.5-mile segment of the

				Holcomb Creek tributary from 0.25 miles downstream of Holcomb crossing (Trail 2

				W. 08/2 W. 03), as a wild river.

							(174)Dinkey creek,

				californiaThe 3 miles from First Dinkey Lake to 0.25 miles

				upstream of Road 9 S. 62 crossing, as a wild river. The 0.5 miles from 0.25

				miles upstream of Road 9 S. 62 crossing to 0.25 miles downstream of crossing,

				as a scenic river. The 7 miles from 0.25 miles downstream of Road 9 S. 62

				crossing to confluence with Rock Creek, as a wild river. The 4.5 miles from

				Rock Creek confluence to the confluence with Laurel Creek, as a recreation

				river. The 4.5 miles from Laurel Creek confluence to 0.25 miles upstream of

				Ross Crossing (Road 10 S. 24), as a wild river. The 1 mile from 0.25 miles

				upstream of Ross Crossing to 0.75 miles downstream of Ross Crossing, as a

				scenic river. The 5.25 miles from 0.75 miles downstream of Ross Crossing to 2

				miles upstream of North Fork Kings confluence, as a wild river. The 2 miles

				upstream of North Fork Kings confluence to North Fork Kings confluence, as a

				recreational river.

							(175)Downie river and tributaries,

				californiaThe 2 miles of the West Downie River from the northern

				boundary of sec. 27, T. 21 N., R. 10 E., to Rattlesnake Creek confluence, as a

				wild river. The 3 miles of Rattlesnake Creek from the source in sec. 24, T. 21

				N., R. 10 E., to West Branch confluence, as a wild river. The 3 miles of Downie

				River from the confluence of West Branch and Rattlesnake Creek to the

				confluence with Grant Ravine, as a wild river. The 1.75 miles of Downie River

				from Grant Ravine confluence to the confluence with Lavezzola Creek, as a

				recreational river. The 2 miles of Red Oak Canyon from the source in sec. 18,

				T. 21 N., R. 11 E., to 0.5 miles upstream of confluence with Empire Creek, as a

				wild river. The 0.5 miles of Red Oak Canyon from 0.5 miles upstream of Empire

				Creek confluence to Empire Creek confluence, as a scenic river. The 2 miles of

				Empire Creek from the source in sec. 17, T. 12 N., R. 11 E., to 0.5 miles

				upstream of confluence with Red Oak Canyon, as a wild river. The 4.5 miles of

				Empire Creek from 0.5 miles upstream of Red Oak Canyon confluence to confluence

				with Lavezzola Creek, as a scenic river. The 1.5 miles of Sunnyside Creek from

				the confluence of Sunnyside Creek and unnamed tributary in sec. 8, T. 21 N., R.

				11 E., to Spencer Creek confluence, as a wild river. The 1.5 miles of Spencer

				Creek from Lower Spencer Lake to confluence with Sunnyside Creek, as a wild

				river. The 5 miles of Lavezzola Creek, from the confluence of Sunnyside and

				Spencer Creeks to unnamed tributary in sec. 33, T. 21 N., R. 11 E., as a wild

				river.

							(176)Independence creek,

				californiaThe 2 miles from the source in sec. 13, T. 18 N., R.

				14 E., to the high water line of Independence Lake, as a wild river.

							(177)Lower kern river,

				californiaThe 7 miles from Highway 155 bridge to 100 feet

				upstream of Borel powerhouse, as a recreational river. The 12.7 miles from 100

				feet downstream of Borel powerhouse to confluence with Willow Spring Creek, as

				a scenic river. The 9.75 miles from 0.25 miles downstream of Democrat Dam to

				0.25 miles upstream of the Kern River powerhouse, as a recreational river:

				Provided, That the designation shall not impact

				the continued operation and maintenance of existing water and energy facilities

				on or near the river.

							(178)Kings river,

				californiaThe 4 miles from the existing wild river boundary to

				the end of road 12 S. 01 (at the Kings River NRT trailhead), as a wild river.

				The 4 miles from 12 S. 01 road end to the confluence with Mill Creek, as a

				scenic river. The 3 miles from the Mill Creek confluence to the Bailey Bridge

				(Road 11 S. 12), as a recreational river:

				Provided, That in the case of conflict between the

				provisions of this Act and the provisions of the existing Kings River Special

				Management Area, established by

				Public Law

				100–150 (101 Stat. 881), the more restrictive provisions shall

				apply.

							(179)Matilija creek,

				californiaThe 7 miles from the source to the confluence with Old

				Man Canyon, as a wild river. The 2 miles from Old Man Canyon to Murrieta

				Canyon, as a scenic river. The 7 miles from the source of the North Fork of

				Matilija Creek to the confluence with Matilija Creek, as a wild river.

							(180)Mokelumne, north fork,

				californiaThe 5.75 miles from 0.25 miles downstream of Salt

				Springs dam to 0.5 miles downstream of Bear River confluence, as a recreational

				river. The 11 miles from 0.5 miles downstream of Bear River confluence to

				National Forest boundary in sec. 19, T. 7 N., R. 14 E., as a wild river.

							(181)Niagara creek,

				californiaThe 1 mile from Highway 108 to the high water line of

				Donnell Reservoir, as a scenic river.

							(182)Owens river headwaters,

				californiaThe 2.99 miles of Deadman Creek from the 2-forked

				source east of San Joaquin Peak to the confluence with the unnamed tributary

				flowing south into Deadman Creek from sec. 12, T. 3 S., R. 26 E., as a wild

				river. The 1.71 miles of Deadman Creek from the unnamed tributary confluence in

				sec. 12, T. 3 S., R. 26 E., to Road 3 S. 22 crossing, as a scenic river. The

				3.91 miles of Deadman Creek from the Road 3 S. 22 crossing to 300 feet

				downstream of the Highway 395 crossing, as a recreational river. The 2.97 miles

				of Deadman Creek from 300 feet downstream of the Highway 395 crossing to 100

				feet upstream of Big Springs, as a scenic river. The 0.88 miles of the Upper

				Owens River from 100 feet upstream of Big Springs to the private property

				boundary in sec. 19, T. 2 S., R. 28 E., as a recreational river. The 3.98 miles

				of Glass Creek from its 2-forked source to 100 feet upstream of the Glass Creek

				Meadow Trailhead parking area in sec. 29, T. 2 S., R.27 E., as a wild river.

				The 1.42 miles of Glass Creek from 100 feet upstream of the trailhead parking

				area in sec. 29 to the end of the Glass Creek road in sec. 21, T. 2 S., R. 27

				E., as a scenic river. The 0.96 miles of Glass Creek from the end of Glass

				Creek road in sec. 21 to the confluence with Deadman Creek in sec. 27, as a

				recreational river.

							(183)Pine valley creek,

				californiaThe 1.5 miles from the private property boundary in

				sec. 26, T. 15 S., R. 14 E., to the Pine Creek Wilderness Boundary, as a

				recreational river. The 5.75 miles from the Pine Creek Wilderness Boundary to

				0.25 miles upstream of Barrett Reservoir, as a wild river.

							(184)Piru creek,

				californiaThe 9 miles of the North Fork Piru Creek from the

				source to private property in sec. 4, T. 6 N., R. 21 W., as a wild river. The 1

				mile of the North Fork Piru Creek from the private property boundary in sec. 4

				to the South Fork confluence, as a scenic river. The 3.5 miles of the South

				Fork Piru Creek from the source to the confluence with the unnamed tributary in

				Thorn Meadows, as a wild river. The 1 mile of South Fork Piru Creek from the

				confluence with the unnamed tributary in Thorn Meadows to the confluence with

				North Fork Piru Creek, as a scenic river. The 15 miles of Piru Creek from the

				North and South Forks confluence to 0.125 miles downstream of Road 18 N. 01

				crossing, as a scenic river. The 3 miles of Piru Creek from 0.125 miles

				downstream of Road 18 N. 01 crossing to 0.125 miles upstream of Castaic Mine,

				as a wild river. The 7.75 miles of Piru Creek from 0.125 miles downstream of

				Castaic Mine to 0.25 miles upstream of Pyramid reservoir, as a scenic river.

				The 2.75 miles of Piru Creek from 0.25 miles downstream of Pyramid dam to Osito

				Canyon, as a recreational river. The 11 miles from Osito Canyon to the southern

				boundary of the Sespe Wilderness, as a wild river. Nothing in this paragraph

				precludes or limits the State of California, the Department of Water Resources

				of the State of California, United Water Conservation District, and other

				governmental entities from releasing water from Pyramid Lake into Piru Creek

				for conveyance and delivery to Lake Piru for the water conservation purposes of

				United Water Conservation District.

							(185)Sagehen creek,

				californiaThe 7.75 miles from the source in sec. 10, T. 18 N.,

				R. 15 E., to 0.25 miles upstream of Stampede Reservoir, as a scenic

				river.

							(186)San diego river,

				californiaThe 9 miles from the northern boundary of sec. 34, T.

				12 S., R. 3 E, to the private property boundary in sec. 36, T. 13 S., R. 2 E.,

				as a wild river.

							(187)Upper sespe creek,

				californiaThe 1.5 miles from the source to the private property

				boundary in sec. 10, T. 6 N., R. 24 W., as a scenic river. The 2 miles from the

				private property boundary in sec. 10, T. 6 N., R. 24 W. to the Hartman Ranch

				boundary in sec. 14, T. 6 N., R. 24 W., as a wild river. The 14.5 miles from

				the Hartman Ranch boundary in sec. 14, T. 6 N., R. 24 W., to 0.125 miles

				downstream of Beaver Campground, as a recreational river. The 2 miles from

				0.125 miles downstream of Beaver Campground to Rock Creek confluence, as a

				scenic river. The 1 mile of Sespe Creek from the southern boundary of section

				16, T. 5 N., R. 20 W., to the southern boundary of section 35, T. 4 N., R. 20

				W., just upstream of the confluence with Coldwater Canyon, to be administered

				as a wild river.

							(188)Stanislaus river, north fork,

				californiaThe 5.5 miles of Highland Creek from 0.5 miles

				downstream of New Spicer dam to North Fork confluence, as a wild river. The 8.5

				miles of the North Fork Stanislaus River, from Highland Creek confluence to

				Little Rattlesnake Creek confluence, as a wild river. The 2.25 miles of the

				North Fork Stanislaus River, from Little Rattlesnake Creek confluence to the

				northern edge of the private property boundary in sec. 8, T. 5 N., R. 16 E.,

				0.25 miles upstream of Boards Crossing, as a recreational river. The 2 miles of

				the North Fork Stanislaus River, from 1 mile downstream of Boards Crossing to

				the western boundary of Calaveras Big Trees State Park, as a scenic river. The

				7 miles of the North Fork Stanislaus River from 0.25 miles downstream of Road 4

				N. 38 crossing to Middle Fork Stanislaus River confluence, as a wild

				river.

							(189)Tuolumne, south

				forkApproximately 3.2 river miles within Stanislaus National

				Forest designated as follows: The 0.2 miles of the South Fork Tuolumne from the

				Rainbow Pool Bridge to the Highway 120 Bridge, as a recreational river. The 3

				miles of the South Fork Tuolumne from the Highway 120 Bridge to its confluence

				with the Tuolumne Wild and Scenic River, as a scenic river:

				Provided, That not later than 18 months after the date of

				enactment of this paragraph, the Secretary shall prepare a fire management plan

				and a report on the cultural and historical resources within the river

				designations in this paragraph, submit the report to Congress, and provide a

				copy of the report to the Tuolumne County Board of Supervisors. Nothing in this

				paragraph affects any right, obligation, privilege, or benefit granted under

				any prior authority of law, including the Act of December 19, 1913 (commonly

				referred to as the Raker Act) (38 Stat. 242, chapter 4), and

				including any agreement or administrative ruling entered into or made effective

				before the date of enactment of this

				paragraph.

							.

					302.Designation of

			 wild and scenic rivers study areas

				(a)In

			 generalSection 5(a) of the

			 Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by

			 adding at the end the following:

					

						(139)Carson river, east fork,

				californiaThe approximately 46.5 miles from the source to the

				Nevada

				border.

						.

				(b)Review by the

			 Secretary concernedIn

			 furtherance of the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), the river

			 described in the amendment made by subsection (a) shall be reviewed by the

			 Secretary concerned to determine the suitability of the river for designation

			 as a wild, scenic, or recreational river.

				(c)Report

					(1)In

			 generalThe Secretary

			 concerned shall submit to the President a report describing the review carried

			 out under subsection (b).

					(2)RecommendationAfter receiving the report under paragraph

			 (1), not later than 3 years after the date of enactment of this Act, the

			 President shall submit to Congress a recommendation regarding the designation

			 of the river described in the amendment made by subsection (a) as a wild,

			 scenic, or recreational river.

					IVSacramento River

			 National Recreation Area

			401.Designation

			 and management

				(a)PurposesIn

			 order to conserve, protect, and enhance the riparian and associated areas

			 described in subsection (b) and the outstanding ecological, geological, scenic,

			 recreational, cultural, historical, fish and wildlife values, and other

			 resources of those areas, there is established the Sacramento River National

			 Recreation Area (referred to in this title as the recreation

			 area) to be managed by the Redding Field Office of the Bureau of Land

			 Management.

				(b)Areas

			 includedThe recreation area shall consist of the public land in

			 Tehama and Shasta Counties generally depicted on the map entitled

			 Sacramento River National Recreation Area and dated May 2002,

			 and comprising approximately 17,000 acres adjacent to the Sacramento River,

			 lower Battle Creek, and lower Paynes Creek.

				(c)Map

					(1)In

			 generalAs soon as practicable, but not later than 3 years after

			 the date of enactment of this Act, a map and legal description of the

			 recreation area shall be filed by the Secretary concerned with the Committee on

			 Energy and Natural Resources of the Senate and the Committee on Resources of

			 the House of Representatives.

					(2)EffectThe

			 map and the legal description filed under paragraph (1) shall have the same

			 force and effect as if included in this Act, except that the Secretary may

			 correct any clerical and typographical errors in the legal descriptions and

			 map.

					(3)AvailabilityCopies

			 of the map shall be on file and available for public inspection in—

						(A)the Office of the

			 Director of the Bureau of Land Management; and

						(B)the appropriate

			 office of the Bureau of Land Management in California.

						(d)Management of

			 recreation areaThe Secretary concerned shall manage the

			 recreation area in a manner that conserves, protects, and enhances the

			 resources and values of the recreation area, including the resources specified

			 in subsection (a), in accordance with the Federal Land Policy and Management Act of 1976

			 (43 U.S.C.

			 1701 et seq.) and other applicable provisions of law, including

			 this Act.

				(e)WithdrawalSubject

			 to valid existing rights, all Federal land within the recreation area is

			 withdrawn from—

					(1)all forms of

			 entry, appropriation, or disposal under the public land laws;

					(2)location, entry,

			 and patent under the mining laws; and

					(3)disposition under

			 all laws relating to mineral and geothermal leasing.

					(f)Hunting and

			 fishingThe Secretary concerned shall permit hunting and fishing

			 within the recreation area in accordance with applicable laws (including

			 regulations) of the United States and the State of California.

				(g)Motorized

			 vehiclesUse of motorized vehicles on public land in the

			 recreation area shall be restricted to established roadways.

				(h)Motorized

			 boats

					(1)In

			 generalNothing in this title restricts the use of motorized

			 boats on the Sacramento River.

					(2)RegulationThe

			 counties of Tehama and Shasta and California Department of Boating and

			 Waterways shall retain their respective authority to regulate motorized boating

			 for the purpose of ensuring public safety and environmental protection.

					(i)GrazingThe

			 grazing of livestock on public land in the recreation area, where authorized

			 under permits or leases in existence as of the date of enactment of this Act,

			 shall be permitted to continue subject to such reasonable regulations,

			 policies, and practices as the Secretary concerned determines to be necessary,

			 consistent with this Act, the Federal Land

			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and

			 regulations promulgated by the Secretary of the Interior, acting through the

			 Director of the Bureau of Land Management.

				(j)Acquisition of

			 property

					(1)In

			 generalThe Secretary concerned may acquire land or interests in

			 land within the boundaries of the recreation area depicted on the map by

			 donation, transfer, purchase with donated or appropriated funds, or

			 exchange.

					(2)ConsentNo

			 land or interest in land may be acquired in or for the recreation area without

			 the consent of the owner of the land.

					(k)Recreation area

			 management plan

					(1)In

			 generalNot later than 3 years after the date of enactment of

			 this Act, the Secretary concerned shall—

						(A)develop a

			 comprehensive plan for the long-range protection and management of the

			 recreation area; and

						(B)submit the plan

			 to—

							(i)the

			 Committee on Energy and Natural Resources of the Senate; and

							(ii)the Committee on

			 Resources of the House of Representatives.

							(2)Contents of

			 planThe plan—

						(A)shall describe

			 the appropriate uses and management of the recreation area in accordance with

			 this Act;

						(B)may incorporate

			 appropriate decisions contained in any management or activity plan for the area

			 completed prior to the date of enactment of this Act;

						(C)may incorporate

			 appropriate wildlife habitat management plans or other plans prepared for the

			 land within or adjacent to the recreation area prior to the date of enactment

			 of this Act;

						(D)shall be prepared

			 in close consultation with—

							(i)appropriate

			 Federal, State, and local agencies (including Tehama County and Shasta

			 County);

							(ii)adjacent

			 landowners; and

							(iii)other

			 stakeholders; and

							(E)may use

			 information developed prior to the date of enactment of this Act in studies of

			 the land within or adjacent to the recreation area.

						(l)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as are necessary to carry out this title.

				VAncient

			 Bristlecone Pine Forest

			501.Designation

			 and management

				(a)In

			 generalIn order to conserve and protect, by maintaining

			 near-natural conditions, the ancient bristlecone pines for public enjoyment and

			 scientific study, there is established the Ancient Bristlecone Pine Forest

			 (referred to in this title as the Forest).

				(b)Areas

			 includedThe Forest shall consist of the public land, comprising

			 approximately 28,991 acres, generally depicted on the map entitled

			 Ancient Bristlecone Pine Forest—Proposed and dated May

			 2002.

				(c)Map

					(1)In

			 generalAs soon as practicable, but not later than 3 years after

			 the date of enactment of this Act, a map and legal description of the Forest

			 shall be filed by the Secretary concerned with—

						(A)the Committee on

			 Energy and Natural Resources of the Senate; and

						(B)the Committee on

			 Resources of the House of Representatives.

						(2)EffectThe

			 map and the legal description filed under paragraph (1) shall have the same

			 force and effect as if included in this Act, except that the Secretary may

			 correct any clerical and typographical errors in the legal descriptions and

			 map.

					(3)AvailabilityCopies

			 of the map shall be on file and available for public inspection in—

						(A)the Office of the

			 Chief of the Forest Service; and

						(B)the appropriate

			 office of the Forest Service in the State of California.

						(d)Administration

					(1)In

			 generalThe Forest shall be administered by the Secretary

			 concerned to protect the resources and values of the area in accordance with

			 this title and pursuant to the National Forest Management Act of 1976

			 (16 U.S.C.

			 472a et seq.) and other applicable provisions of law, and in a

			 manner that promotes the objectives of the management plan for the Forest as of

			 the date of enactment of this Act, including—

						(A)the protection of

			 the ancient bristlecone pines for public enjoyment and scientific study;

						(B)the recognition

			 of the botanical, scenic, and historical values of the Forest; and

						(C)the maintenance

			 of near-natural conditions in the Forest by ensuring that all activities are

			 subordinate to the needs of protecting and preserving bristlecone pines and

			 wood remnants.

						(2)LimitationThe

			 Secretary concerned shall allow only uses of the Forest that the Secretary

			 determines will further the purposes for which the Forest is

			 established.

					(e)WithdrawalSubject

			 to valid existing rights, all Federal land within the Forest is withdrawn

			 from—

					(1)all forms of

			 entry, appropriation or disposal under the public land laws;

					(2)location, entry,

			 and patent under the mining laws; and

					(3)disposition under

			 all laws relating to mineral and geothermal leasing.

					(f)Forest

			 management planNot later than 18 months after the date of

			 enactment of this Act, the Secretary concerned shall submit to the Committee on

			 Energy and Natural Resources of the Senate and to the Committee on Resources of

			 the House of Representatives a comprehensive management plan for the

			 Forest.

				(g)Existing

			 management

					(1)In

			 generalManagement guidance for the Forest adopted in 1988 as

			 part of the Inyo National Forest Land and Resource Management Plan regarding

			 roads, trails, and facilities development, motor vehicle use, pest management,

			 energy exploration, land acquisition, utilities placement, wildfire management,

			 grazing, timber, riparian areas, hunting, and recreation shall be maintained

			 and incorporated in the management plan described in subsection (f).

					(2)Scientific

			 researchScientific research shall be allowed in the Forest in

			 accordance with the according to the Inyo National Forest Land and Resource

			 Management Plan described in paragraph (1).

					(3)ConflictIn

			 any case in which conflict exists between the provisions of this Act and the

			 provisions of a management plan for the Forest, the more restrictive provisions

			 shall apply.

					VIAuthorizations

			 of appropriations

			601.Wilderness and

			 wild and scenic river tourism developmentFor each fiscal year, there are authorized

			 to be appropriated $5,000,000 to the Secretary of Agriculture and $5,000,000 to

			 the Secretary of the Interior to establish a program to provide Wilderness and

			 Wild and Scenic Economic Development grants to communities surrounded by or

			 adjacent to wilderness areas and wild, scenic, and recreational rivers

			 designated by this Act—

				(1)to create and promote wilderness and

			 recreation related jobs;

				(2)to develop visitors' centers, informational

			 brochures, and kiosks; or

				(3)to carry out other methods for promoting

			 wilderness and wild and scenic river tourism in the areas.

				602.Wilderness and

			 wild and scenic river recreationFor each fiscal year, there are authorized

			 to be appropriated $2,500,000 to the Secretary of Agriculture and $2,500,000 to

			 the Secretary of the Interior for use in wilderness areas and wild, scenic, and

			 recreational rivers designated by this Act to develop trails and other

			 facilities to promote and enhance the wilderness and wild and scenic river

			 recreation experiences.

			603.FirefightingFor each fiscal year, there are authorized

			 to be appropriated $5,000,000 to the Secretary of Agriculture and $5,000,000 to

			 the Secretary of the Interior for use in wilderness areas and wild, scenic, and

			 recreational river segments designated by this Act to support firefighting

			 activities.

			604.Law

			 enforcementFor each fiscal

			 year, there are authorized to be appropriated $2,000,000 to the Secretary of

			 Agriculture and $2,000,000 to the Secretary of the Interior for use in

			 wilderness areas and wild, scenic, and recreational rivers designated by this

			 Act to support law enforcement activities necessary to protect visitors and the

			 natural resources of the areas.

			

